Luke, J.
Keith, as trustee in bankruptcy of J. W. Lindsey, sued him and T. N. Lindsey and Simpson, seeking to set aside an alleged preference. The evidence showed that J. W. Lindsey bargained for the purchase of a tract of land for $700, giving therefor one note for $100 and one for $600. When the $100 note matured he was unable to pay it, and borrowed the money from T. N. Lindsey, his brother, and paid the note. Being unable to pay the $600 note, he negotiated a trade with T. N. Lindsey whereby his bond for title was surrendered to Simpson, the vendor, who returned his notes and executed a new bond for title to T. N. Lindsey, and accepted T. N. Lindsey’s note for the $600; and T. N. Lindsey paid for J. W. Lindsey an additional sum of $335. The value of the land was $1,000. Within four months of this transaction J. W. Lindsey was adjudged a bankrupt. The evidence failed to show that T. N. Lindsey knew that J. W. Lindsey was insolvent or otherwise involved than hereinbefore pointed out. At the conclusion of the evidence the court directed a verdict for the defendant.
There was no fraud shown, and inasmuch as the only conclusion that could be reached from the evidence was that the sale was bona fide and not for the purpose of defrauding creditors, it was not error to direct a verdict for defendant.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.